Citation Nr: 1631423	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-10 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability and associated right lower extremity sciatica. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran submitted a notice of disagreement (NOD) in response to a September 2013 rating decision denying several service connection claims.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2016).  The record shows that a letter was sent to the Veteran in late June 2016 acknowledging the NOD and notifying him of his right to elect de novo review of the September 2013 rating decision, or to proceed with the traditional appeal process.  See 38 C.F.R. § 3.2600 (2016).  He was provided a period of 60 days to make his election, in accordance with § 3.2600.  As the Veteran has not responded to this letter, and the time period for response has not yet elapsed, it would be premature for the Board to take jurisdiction of these claims at this juncture for issuance of a statement of the case (SOC).  See 38 C.F.R. §§ 19.9(c), 19.26(d), 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

A new VA medical opinion is necessary, as the opinion provided in the December 2010 VA examination report is insufficient to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran sustained a dislocated coccyx in a motorcycle accident during active service in August 1978, as shown in the service treatment records (STRs).  He states that his low back disability and associated sciatica were caused by that injury.  

The December 2010 VA examiner stated that the Veteran had "low back pains which [were] most probably mechanical" and also had pain down the right side of his leg and foot that "does not coincide with any known nerve root."  The examiner concluded that there was "no nexus" between the Veteran's in-service motorcycle accident and his current low back disability because "there is no documented complaint of back pains until about 15 years later."  The fact that there is an absence of documentation of back pains in itself is not an adequate explanation in support of the conclusion reached; the examiner must directly address the issue of whether the injury sustained in service may have also caused injury to the lumbosacral spine or led to the subsequent development of the Veteran's current lumbosacral spine pathology and associated neurologic abnormality, such as due to the force of the impact and the relative proximity of the coccyx to the lumbosacral spine.  If lack of sufficient evidence of ongoing symptoms is pertinent to this determination, the examiner must specifically explain why.

The December 2010 examiner also did not properly diagnose the Veteran's low back disability and right lower extremity radiculopathy in assessing its relationship to the in-service motorcycle accident, which detracts from the reliability of the examiner's conclusion.  The examiner stated that the Veteran had mechanical back pain and pain down the right leg that "does not coincide with any known nerve root."  Yet the private treatment records in the claims file amply document the Veteran's lumbosacral disc pathology and nerve root impairment.  For example, a March 2002 record reflects diagnoses of lumbar disc herniation at L5-S1 with right S1 radiculopathy, and a January 2011 record reflects diagnoses of degenerative disc disease at L4-5 and L5-S1 and severe right lower extremity sciatica.  The Veteran has undergone two lumbar spine operations involving discectomies, one in April 2002 and one in January 2011.  Indeed, the December 2010 examiner himself noted this history earlier in the examination report, and also noted that the latest magnetic resonance imaging (MRI) study revealed a paracentral herniated nucleus pulposus ("HNP") which contacted the S1 nerve root.  Thus, the examiner's own diagnosis of "mechanical" back pain and right leg pain that "does not coincide with any known nerve root" is contradicted by the very findings acknowledged earlier in the examination report.  

Accordingly, a new VA medical opinion is necessary that accurately considers the Veteran's diagnosed lumbosacral spine pathology and associated nerve impairment, and directly addresses the medical issue of the likelihood that such pathology was caused by the 1978 in-service motorcycle accident.  

The Board notes that the Veteran has submitted two favorable opinions by private treating providers.  A January 2010 letter from D. Sadhwani, MD, states that this physician had been treating the Veteran since 1995 for chronic back pain due to bulging discs at L4, L5, and S1, and that a review of X-ray studies and MRI's showed that this pathology was due to an old injury related to the Veteran's motor cycle accident during active service.  In this regard, Dr. Sadhwani stated that the Veteran's lower back damage "started from there and has become worse over the years."  

The explanation in support of Dr. Sadhwani's opinion is not sufficient to make an informed decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning).  Specifically, it does not take into account or discuss the fact that the Veteran injured his coccyx rather than his lumbosacral spine in the accident, according to the STR's.  It also does not take into account an April 2002 private treatment record showing that the Veteran was in a motor vehicle accident (MVA) in 1994 and reported "progressive back pain for the past 7 years."  The Veteran was assessed at that time with "chronic right leg and back pain secondary to an MVA seven years ago."  No mention was made of the 1978 motor cycle accident or an earlier history of low back pain in these records.   A March 2002 private treatment record also notes that the Veteran was in a motor vehicle accident in 1994, and reported intermittent right sciatica "since then."  

Thus, because Dr. Sadhwani's January 2010 opinion does not take this relevant history into account, which tends to indicate that the Veteran's low back problems and sciatica started after the 1994 MVA rather than as a result of the August 1978 injury to the coccyx, it is not sufficient to decide the claim.  See id. (noting that critical pieces of information from a claimant's medical history can lend credence to the opinion of a medical expert who considers them, and detract from the medical opinions of experts who do not). 

The other favorable opinion is in a March 2012 consultation and examination report by P. Yocom, D.C., who opined that due to the "mechanism" of the 1978 injury to the coccyx in service, there was a "violent concussion of forces from caudal to cranial which transmit[ted] through [the Veteran's] spinal structures," and therefore the Veteran sustained spinal injuries concurrent with the coccyx injury.  Dr. Yocom noted in this regard that "it takes a very significant concussion of forces to accomplish frank dislocation of the coccyx."  This opinion also is not sufficient to make an informed decision, as it does not take into account the Veteran's history of an MVA in 1994 and his reports of back pain and right leg pain ever since that injury.  See id.  Moreover, it does not explain how the "concussive" force of the 1978 injury to the coccyx could cause herniated discs of the lumbosacral spine or how it was determined that it was at least as likely as not that a spine injury occurred "concomitant with injury to the coccyx" when no such injury was assessed at the time.  Instead, its vaguely articulated medical principles regarding a "concussion of forces" ignores the subsequent medical history specific to the Veteran showing a 1994 MVA and subsequent low back and right lower extremity pain.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

Accordingly, as there is insufficient evidence to decide the claim, a new VA medical opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (a VA examination or opinion is required, in relevant part, when there is an indication that a current disability may be related to service, but insufficient evidence to decide the case); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (VA has discretion to arrange for a medical examination when deemed necessary to make a determination on the claim); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert).

On remand, the Veteran should also be requested to authorize the release of his treatment records from Dr. Sadhwani's office since 1995 to enable VA to request them on his behalf, or to submit the records himself.  As Dr. Sadhwani's January 2010 letter states that this physician had treated the Veteran for his back condition since 1995, records of such treatment are likely relevant and would be helpful in making an informed decision.  

Finally, the Veteran's STR's appear incomplete, as he separated from service in June 1981, and yet the STR's are only dated through February 1979 and contain no separation examination report.  The National Personnel Records Center (NPRC) stated in response to VA's request for the Veteran's STR's that all available records were mailed, as reflected in an August 2010 Personnel Information Exchange System (PIES) request form (VA Form 21-3101).  As it appears that further requests to the NPRC for any outstanding STRs would be unavailing, the Veteran's complete service personnel records should be requested, as these might help determine whether any outstanding STR's might be housed at a different location or help explain why there are no STR's dated after September 1979.  The Veteran should also be notified of this fact and requested to submit any outstanding STR's in his possession dated after September 1979 or provide any information he may have as to where they might be located.  If warranted based on the information received, further efforts should then be made to obtain any outstanding STR's dated after September 1979.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's complete service personnel records, as these might help determine whether there are outstanding service treatment records dated after September 1979 and where they might be located. 

2. Inform the Veteran that there are no service treatment records dated after September 1979 in the claims file, including a separation examination report.  He should be requested to submit any STR's in his possession dated after September 1979 or provide any information he might have as to where such records might be located. 

3. If warranted based on the information received, further efforts should then be made to obtain any outstanding STR's dated after September 1979 from any source that might reasonably be expected to house them (as determined by the AOJ).  Otherwise, a formal finding of unavailability should be made for the record if it is determined that further efforts to obtain them would be futile (unless it is determined that STRs after September 1979 were never generated).  

4. Request the Veteran to authorize the release of treatment records from D. Sadhwani's office dated since 1995 pertaining to his back.  Appropriate efforts must then be made to obtain these records if the Veteran properly authorizes their release.  He should also be invited to submit these records himself. 

5. Then, after the above development is completed, obtain a medical nexus opinion regarding the Veteran's lumbosacral spine disability and associated right lower extremity sciatica.  The claims file must be made available to the examiner for review. 

The examiner must provide an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's lumbosacral spine pathology and right lower extremity sciatica was caused by the 1978 motorcycle accidence during active service, which resulted in a dislocated coccyx detected on X-ray.  

The examiner's attention is drawn to the following history (based on the currently available evidence) for consideration.  The STR's show that a "reduction" of the coccyx in August 1978 was considered a "success."  A few days later, the Veteran reported lower back pain due to the dislocated coccyx.  The STR's dated through September 1979 do not show further complaints or treatment of lower back or coccyx pain, and a May 1979 service examination report shows that the Veteran's spine was clinically evaluated as normal.  He denied a history of recurrent back pain in a May 1979 report of medical history.  Private treatment records dated in March 2002 and April 2002 show that the Veteran was in a motor vehicle accident in 1994, and reported low back pain and right lower extremity pain since that time.  A March 2002 private treatment record reflects a finding of "chronic right leg and back pain secondary to an MVA seven years ago."  However, a November 2010 private treatment record (dated after the Veteran submitted the present claim) reflects the Veteran's report that his symptoms had been intermittent since the 1978 motorcycle accident, and then became persistent after the 1994 MVA. 

A complete explanation must be provided in support of the conclusion reached.  The sole fact that there is a lack of documentation of ongoing back symptoms after August 1978 is not in itself a sufficient reason for finding against a relationship to service.  Rather, the medical question at issue must be directly addressed: namely whether the impact of the 1978 motorcycle accident, which resulted in a dislocated coccyx, also caused injury to the lumbosacral spine at the time or led to the subsequent development of the Veteran's current lumbosacral disc disease and associated nerve root impairment, such as due to the force of the impact and the relative proximity of the coccyx to the lumbosacral spine.  If lack of sufficient evidence of ongoing symptoms since the 1978 injury is a factor in this determination, the examiner must explain why and how this bears on the conclusion reached. 

6. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA medical opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

7. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




